     Case: 1:18-cv-08419 Document #: 13 Filed: 08/14/19 Page 1 of 2 PageID #:45




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JOE WATERS, Individually and on Behalf of        )
 All Others Similarly Situated,                   )
                                                  )
                       Plaintiff,                 )
                                                  )   Civil Action No. 1:18-cv-08419
         v.                                       )
                                                  )
 LSC COMMUNICATIONS, INC., THOMAS                 )   CLASS ACTION COMPLAINT
 J. QUINLAN III, M. SHÂN ATKINS,                  )   FOR VIOLATIONS OF
 MARGARET A. BREYA, JUDITH H.                     )   SECTIONS 14(a) AND 20(a) OF
 HAMILTON, FRANCIS J. JULES, THOMAS               )   THE SECURITIES EXCHANGE
 F. O’TOOLE, RICHARD K. PALMER,                   )   ACT OF 1934
 DOUGLAS W. STOTLAR, SHIVAN S.                    )
 SUBRAMANIAM, QLC MERGER SUB,                     )
 INC., and QUAD/GRAPHICS, INC.,                   )
                                                  )   JURY TRIAL DEMAND
                       Defendants,                )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Joe

Waters hereby voluntarily dismisses the above-captioned action (the “Action”) without prejudice.

Defendants have filed neither an answer nor a motion for summary judgment in the Action, and

no class has been certified.

 Dated: August 14, 2019                          CAFFERTY CLOBES MERIWETHER &
                                                 SPRENGEL LLP
 ROWLEY LAW PLLC
 Shane T. Rowley                                 s/ Anthony F. Fata
 Danielle Rowland Lindahl                        Anthony F. Fata
 50 Main Street, Suite 1000                      Christopher P.T. Tourek
 White Plains, NY 10606                          150 S. Wacker Drive, Suite 3000
 Tel: (914) 400-1920                             Chicago, Illinois 60606
 Fax: (914) 301-3514                             Tel: (312) 782-4880
 Email: srowley@rowleylawpllc.com                Fax: (312) 782-4485
        drl@rowleylawpllc.com                    Email: afata@caffertyclobes.com
                                                        ctourek@caffertyclobes.com

 Counsel for Plaintiff and the Proposed Class    Designated Local Counsel
     Case: 1:18-cv-08419 Document #: 13 Filed: 08/14/19 Page 2 of 2 PageID #:46




                                CERTIFICATE OF SERVICE

        I, Anthony F. Fata, an attorney, hereby certify that on August 14, 2019, service of the
foregoing Plaintiff’s Notice of Voluntary Dismissal was accomplished pursuant to ECF as to
Filing Users and I shall comply with LR 5.5 as to any party who is not a Filing User or represented
by a Filing User.



                                             s/ Anthony F. Fata
                                             Anthony F. Fata
